Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office’s Reasons for an Allowance
	COMES NOW the Patent Office by an examiner and state at least a reason for an allowance of this application to wit that the Prior Art neither anticipates nor in any reasonable combinations suggests a conductive coating material including at least (A) 100 parts by mass of a binder component including 5  to 30 parts by mass of a solid epoxy resin that is solid at normal temperatures and 20 to 90 parts of a liquid epoxy resin that is a liquid at normal temperature, provided that the total amount of the solid and liquid epoxy resins does not exceed 100 parts by mass; (B) 200 to 1800 parts by mass of silver-coated copper alloy particles which are copper alloy particles covered with a silver-containing layer, in which the copper alloy particles are made of an alloy of copper, nickel and zinc,  the silver-coated  copper  alloy have a nickel content of 0.5% to 20% by mass and the silver-coated copper alloy particles have a zinc content of 1% to 20% by mass with respect to 100 parts by mass of the binder component (A) and (C) 0.3 to 40 parts by mass of a curing agent with respect to 100 parts by mass of the binder component (A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729